DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 July 2022 has been entered.  Accordingly, by way of entering the request for continued examination filed 20 July 2022, the amendments to the Specification and Claims as filed on 17 June 2022 have been entered.

 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Joseph J. Pytel on 23 August 2022.

The application has been amended as follows: 
The Claims originally filed 17 June 2022 and entered as part of the Request for Continued Examination (RCE) filed 20 July 2022 have been amended as follows:
In Claim 14, line 3: “the a handwheel” has been replaced with --a handwheel--.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not appear to teach nor immediately render obvious the subject matter recited in at least independent claims 1, 10, and 21 of the present application.
For example:
George et al. (US 2015/0367884 A1) teaches determining, by a controller of a steering system, that a surface being operated on is associated with a low surface friction condition based at least on a steering wheel angle and a pinion torque; and generating, by the controller, a control signal based on the determination of the low surface friction condition, the control signal indicating an on-center slip based on a combination of: a gradient detect on-center indicator being set, an energy detect on- center indicator being set for an amount of energy expended while steering, and a handwheel steady on-center indicator being set, and the control signal indicating an off- center slip based on a combination of: a gradient detect off-center indicator being set, an energy detect off-center indicator being set, and a handwheel steady off-center indicator being set (see at least: George, Paragraphs [0018], [0021]-[0023], [0027], [0030]-[0033], and [0037]-[0041]).  However, George does not teach (i) that the steering system is a steer-by-wire steering system; (ii) that the determination of the surface being associated with a low surface friction condition is based on a motor angle and a motor torque; and (iii) that a feedback torque is generated by a handwheel actuator, wherein the feedback torque is based on a model rack force generated using a bicycle model and a spring model.
Ogi (US 2014/0209403 A1) teaches a relationship between steering wheel angle and a motor angle, and therefore establishes how a steering wheel angle would have been obtained based on a motor angle in a steering system (see at least: Ogi, Paragraph [0032]).
Kogure (JP 6352576 B1 or US 2020/0298909 A1) teaches a relationship between pinion torque and motor torque, and therefore establishes how a pinion torque would have been obtained based on a motor torque in a steering system (see at least: Kogure, Paragraph [0072]). 
Rohrmoser (US 2020/0023889 A1) teaches a steer-by-wire steering system and further teaches generating, by a handwheel actuator of the steer by wire steering system, a feedback torque based on a model rack force generated using a bicycle model (see at least: Rohrmoser, Paragraphs [0002], [0031]-[0032], [0037]).  However, Rohrmoser does not appear to teach that the feedback torque is based on a model rack force generated using a bicycle model and a spring model.
Varunjikar et al. (US 2016/0288825 A1) teaches a technique for determining a model rack force in a steering system, wherein the model rack force is generated using a tire model and a spring model (see at least: Varunjikar, Paragraphs [0061]-[0062]), and further teaches that the aforementioned technique is applicable to steer-by-wire steering systems (see at least: Varunjikar, Paragraph [0020]).  In the teaching of Varunjikar, the model rack force is used to generate a steering assist torque rather than a feedback torque (see for example: Varunjikar, Paragraph [0003]).  As such, Varunjikar does not appear explicit with regards to generating a feedback torque using a handwheel actuator and does not appear explicit with regards to using a bicycle model to determine/generate the model rack force.  
While the aforementioned prior art references teach various aspects related to the claimed subject matter in the present application, a combination of these teachings to arrive at the claimed subject matter as recited in at least independent claims 1, 10, and 21 would have relied on impermissible hindsight reconstruction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669